Title: To Thomas Jefferson from Nicolas Gouin Dufief, 31 January 1803
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            Le 31 de Janvier, 1803—
          
          Je vous envoie le catalogue des livres qui me restent de la Bibliothèque du Dr Franklin. Lorsque vous l’aurez parcouru, je vous prie de le faire remettre au Bibiothécaire du Congrés à qui je propose, dans la croyance qu’il pourrait être autorisé à le faire, l’achat de la Collection, en tout, ou en partie. On m’a Suggeré cette idée à laquelle j’aurais sans doute pensé, si je m’étais rappellé que le Congrès avait destiné une certaine somme pour l’acquisition d’une bibliothéque.
          Quel plus digne usage de cet argent, Monsieur, que de l’employer à racheter les livres d’un des Fondateurs de la Republique Américaine & d’un grand homme! Ce n’est point un esprit de Spéculatïon qui me fait tenir ce langage, car outre que ces livres conviennent à une bibliothèque nationale, étant en grande partie sur la politique, la législation & les affaires d’Amèrique, je les laisserais à un prix si raisonnable qu’on ne pourrait nullement m’accuser d’une chose pareille—
          Si je ne réussissais pas dans une Négociation dont je désire ardemment le Succès, il me resterait une ressource pour m’en défaire; ce serait de les vendre à l’encan, votre choix fait de ceux qui pourraient vous convenir. Je suis pleinement convaincu que l’enthousiasme de nos concitoyens & le nom de Franklin, ne rendissent cette maniere d’en disposer avantageuse pour moi; cependant pour vous parler avec franchise, je me sens une grande repugnance à le faire; elle ne pourrait ceder qu’a une nécessité impérieuse & à l’embarras oû me jettent ces livres dans le petit local très resserré que j’habite—
          Non, Monsieur quoique Libraire, je ne vendrais jamais publiquement que malgré moi les livres de Gallilée, de Newton & de Franklin.
          J’ai cru vous faire plaisir & vous donner une preuve non équivoque de ma profonde estime en joignant au Catalogue deux petits ouvrages sur la Revolution américaine, rendus inestimables par les notes posthumes de votre illustre coopérateur dans le grand & glorieux œuvre de l’indépendance. Lisez-les, communiquez-les, si vous le désirez, à vos amis, & ensuite renvoyez-moi le volume qui les contient, par la même voie dont je me sers pour vous le faire parvenir—
          Adieu, Monsieur, puissiez vous Jouir d’une santé égale à votre amour pour la chose publique, & aux sentimens que vous dois—
          Votre très dévoué Serviteur
          
            N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir,
              31 Jan. 1803
            
            I am sending you the catalogue of books that remain from the library of Dr. Franklin. After you have looked at it, would you be good enough to forward it to the librarian of Congress? I am offering him the opportunity to purchase all or part of the collection, assuming he is authorized to do so. Someone suggested this idea which I would undoubtedly have thought of had I remembered that Congress earmarked a certain sum for the acquisition of a library.
            What more worthy use of this money, Sir, than to re-acquire books belonging to one of the founders of the American Republic and a great man! In using such language, I am not at all prompted by a spirit of speculation. These books are appropriate for a national library, since they deal mainly with politics, legislation, and American affairs. And I would let them go at such a reasonable price that no one could accuse me of such a thing.
            If I do not succeed in a negotiation whose success I ardently desire, my only alternative for disposing of the books would be to sell them at auction where you could choose the ones you wished. I am fully convinced that the enthusiasm of our fellow citizens and the name of Franklin would make this manner of disposing of the books advantageous for me. Nevertheless, to speak frankly to you, I feel a great repugnance to do this. I would give in to this repugnance only out of imperious necessity and the problems these books create in the very small space I inhabit.
            No, Sir, although I am a bookseller, I would never sell the works of Galileo, Newton and Franklin to the general public unless obliged to do so.
            As an unequivocal sign of my high esteem, I thought you would appreciate receiving, along with the catalogue, two small works about the American revolution, rendered priceless by the posthumous notes of your illustrious partner in the great and glorious work of independence. Read them; share them with your friends, if you wish, and then return the volume by the same kind of mail I am using to send it to you.
            Farewell, Sir. May you enjoy health equal to your love of the republic and to the sentiments I owe you.
            Your very devoted servant
            
              N. G. Dufief
            
          
        